Citation Nr: 0416585	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a skin disability.  
He responded by filing a September 2002 Notice of 
Disagreement, and was sent a September 2002 Statement of the 
Case by the RO.  He then filed an October 2002 VA Form 9, 
perfecting his appeal of this issue.  Per his request, the 
veteran was scheduled in December 2003 for a video conference 
hearing before a member of the Board; however, he failed to 
report for his scheduled hearing, and to date has offered no 
explanation for his absence.  Therefore, his hearing request 
will be considered withdrawn, and his claim will now be 
considered by the Board.  See 38 C.F.R. § 20.704 (2003).  

The veteran also perfected an appeal of the RO's January 2002 
denial of service connection for diabetes mellitus.  However, 
in a May 2003 rating decision, the veteran was awarded 
service connection for diabetes mellitus.  Because the 
veteran was awarded service connection for this disability, 
which constitutes a complete grant of the benefit sought on 
appeal, this issue is no longer on appeal before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a skin disability, 
claimed as secondary to Agent Orange exposure.  According to 
an April 2002 statement from S.A., D.O., the veteran's 
private doctor, the veteran was referred to a dermatologist 
for psoriasis diagnosed in 1999.  The veteran also stated 
during his March 2003 VA dermatological examination that he 
has been treated by a "Dr. Blackman", who prescribed 
medication for his skin disability.  Treatment records from 
Dr. Blackman, or any other private dermatologist to whom the 
veteran may have been referred, have not yet been obtained.  
VA is obligated to inform the veteran of any medical or lay 
evidence not already of record that is necessary to 
substantiate the pending claim.  38 U.S.C.A. § 5103 (West 
2002).  VA is also obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Because VA has been made aware of pertinent medical evidence 
not currently of record, this claim must be remanded in order 
for such evidence to be obtained and associated with the 
claims folder.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The RO should contact the veteran 
and request the names and other contact 
information of any medical care 
providers, either VA or private, who have 
treated him for his skin disability 
subsequent to service, to include any 
treatment records from "Dr. Blackman" 
or any other private dermatologist.  For 
all VA medical records identified by the 
veteran, the RO should obtain those 
records and associate them with the 
claims folder.  For any private medical 
records identified, the RO should request 
the veteran authorize the VA to obtain 
such records on his behalf.  In the 
alternative, the veteran may obtain and 
submit such records himself.  If any such 
records are unavailable for whatever 
reason, this fact should be noted for the 
record.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's pending service 
connection claim for a skin disability in 
light of any additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




